UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1066


WAKE COUNTY HUMAN SERVICES,

                Plaintiff - Appellee,

          v.

WILLIAM SCOTT DAVIS, II,

                Defendants - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:12-cv-00413-BO)


Submitted:   June 20, 2013                   Decided:   June 25, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


William Scott Davis, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               William Scott Davis, Jr., appeals the district court’s

order accepting the recommendation of the magistrate judge and

remanding his case for lack of subject matter jurisdiction.                                     An

order     remanding         a     case       to     state    court     is      generally       not

reviewable on appeal or otherwise.                          28 U.S.C. § 1447(d) (2006).

The     Supreme      Court       has     limited          § 1447(d)     to     insulate       from

appellate       review      those        remand         orders    based      on    the   grounds

specified in § 1447(c): a defect in the removal procedure or a

lack of subject matter jurisdiction.                             Quackenbush v. Allstate

Ins.    Co.,     517      U.S.    706,       711-12      (1996).      In     this    case,     the

district       court      remanded          the    case     because    it     lacked     subject

matter jurisdiction over the proceeding.                              Moreover, this case

does not implicate § 1443.                        Accordingly, we dismiss the appeal

for lack of jurisdiction.

               Davis also appeals the district court’s orders denying

his     motion       to    stay       the    magistrate          judge’s      memorandum       and

recommendation,           motion       to     appoint        counsel,        and    motion     for

extension       of     time      to    file        additional      pleadings.            We   have

reviewed the record and find no reversible error.                                  Accordingly,

we affirm for the reasons stated by the district court.                                       Wake

Cnty. Human Servs. v. Davis, No. 5:12-cv-00413-BO (E.D.N.C. Apr.

9, 2013; Apr. 22, 2013).                      We deny Davis’ motions to appoint

counsel.       We dispense with oral argument because the facts and

                                                    2
legal    contentions    are   adequately   presented    in   the    materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                        DISMISSED IN PART;
                                                          AFFIRMED IN PART




                                     3